Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 09/27/2021 was filed and entered into record.  Claims 1-2, 4, 10, 13 and 19 have been amended.  Claims 1-20 remain pending.
Response to Arguments
Regarding to claims 1-20 rejection under 35 USC 103, Applicant' s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 was filed after the mailing date of the Non-Final Office Action on 07/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig.3, ¶0048-0061); and performing a remedial operation in response to determining that the one or more operations indicate that the hot socket condition is present (¶0062)
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding to claim 1, the prior art does not teach or suggest the claimed invention having “acquiring, via a power line communications (PLC) modem, first signal readings for one or more first signals within a first frequency range that are associated with a utility electricity meter; acquiring, via a radio frequency (RF) transceiver, second signal readings for one or more second signals within a second frequency range that are associated with the utility electricity meter; performing one or more operations on the first signal readings and the second signal readings to determine whether a hot socket condition is present”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 2-9, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding to claim 10, the prior art does not teach or suggest the claimed invention having “acquiring, via a power line communications (PLC) modem, first signal readings for one or more first signals within a first frequency range that are associated with a utility electricity meter; acquiring, via a radio frequency (RF) transceiver, second signal readings for one or more second signals within a second frequency range that are associated with the utility electricity meter; performing one or more operations on the first signal readings and the second signal readings to determine whether a hot socket condition is present”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 11-18, the claims have been found allowable due to their dependencies to claim 10 above.
Regarding to claim 19, the prior art does not teach or suggest the claimed invention having “acquire, via a power line communications (PLC) modem, first signal readings for one or more first signals that within a first frequency range that are associated with a utility electricity meter; acquire, via a radio frequency (RF) transceiver, second signal readings for one or more second signals within a second frequency range that are associated with the utility electricity meter; perform one or more operations on the first signal readings and the second signal readings to determine whether a hot socket condition is present”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 20, the claims have been found allowable due to their dependencies to claim 19 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862